COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ADRanch, LLC,                                   §               No. 08-17-00115-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                 83rd District Court

  Pee Wee’s Welding Service,                      §              of Terrell County, Texas

                         Appellee.                §                   (TC# 3150-A)

                                              §
                                            ORDER

        The Court GRANTS the Joint Unopposed Motion for Extension of Mediation Deadline

and ORDERS that the mediation process be extended until August 11, 2017. Upon completion of

mediation, the parties are directed to comply with the instructions set forth in our order of June 5,

2017.

        IT IS SO ORDERED this 21st day of July, 2017.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.